[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 AUG 20, 2007
                                No. 06-11059                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                       D. C. Docket No. 04-00263-CR-001

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

PERCY MCCLINTON SNOW,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (August 20, 2007)

Before BLACK, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      Dennis J. Knizley, appointed counsel for Percy Ellis Snow in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Snow’s conviction and sentence

are AFFIRMED.




                                          2